1

2

3

4

5

6

7

8

9

10
                           UNITED STATES DISTRICT COURT
11
                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
     UNITED STATES OF AMERICA,           No. CR 19-792-SVW
13
              Plaintiff,                 ORDER CONTINUING TRIAL DATE AND
14                                       FINDINGS REGARDING EXCLUDABLE
                   v.                    TIME PERIODS PURSUANT TO SPEEDY
15                                       TRIAL ACT
     MICHAEL BYRNES SMITH,
16                                       [PROPOSED] TRIAL DATE: [10-05-21]
              Defendant.
17                                       [PROPOSED] PRETRIAL CONFERENCE:
                                                                [09-27-21]

18

19
          The Court has read and considered the Stipulation Regarding
20
     Request for (1) Continuance of Trial Date and (2) Findings of
21
     Excludable Time Periods Pursuant to Speedy Trial Act, filed by the
22
     parties in this matter.   The Court hereby finds that the Stipulation,
23
     which this Court incorporates by reference into this Order,
24
     demonstrates facts that support a continuance of the trial date in
25
     this matter, and provides good cause for a finding of excludable time
26
     pursuant to the Speedy Trial Act, 18 U.S.C. § 3161.
27

28
1         The Court further finds that:     (i) the ends of justice served by

2    the continuance outweigh the best interest of the public and

3    defendant in a speedy trial; (ii) failure to grant the continuance

4    would be likely to make a continuation of the proceeding impossible,

5    or result in a miscarriage of justice; and (iii) failure to grant the

6    continuance would unreasonably deny defendant continuity of counsel

7    and would deny defense counsel the reasonable time necessary for

8    effective preparation, taking into account the exercise of due

9    diligence.

10        THEREFORE, FOR GOOD CAUSE SHOWN:

11        1.   The trial in this matter is continued from February 2, 2021

12   to October 5, 2021.

13        2.      The time period of February 2, 2021 to October 5, 2021,

14   inclusive, is excluded in computing the time within which the trial

15   must commence, pursuant to 18 U.S.C. §§ 3161(h)(7)(A), (h)(7)(B)(i),

16   and (B)(iv).

17        3.      Defendant shall appear in Courtroom 10A of the Federal

18   Courthouse, 350 W. 1st Street, Los Angeles, California on October 5,

19   2021 at 9:00 a.m. for trial and on September 27, 2021 at 11:00 a.m.

20   for the pretrial conference.    The briefing for all motions shall be

21   as follows:    motions due by August 23, 2021, oppositions due by

22   September 7, 2021, and replies due by September 14, 2021. The motions

23   shall be heard at the final pretrial conference on September 27,

24   2021.

25        4.      Nothing in this Order shall preclude a finding that other

26   provisions of the Speedy Trial Act dictate that additional time

27   periods are excluded from the period within which trial must

28

                                        2
1    commence.   Moreover, the same provisions and/or other provisions of

2    the Speedy Trial Act may in the future authorize the exclusion of

3    additional time periods from the period within which trial must

4    commence.

5         IT IS SO ORDERED.

6       December 29, 2020
      DATE                                HONORABLE STEPHEN V. WILSON
7                                         UNITED STATES DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                      3
